
	
		II
		110th CONGRESS
		2d Session
		S. 2825
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide a
		  minimum disability rating for veterans receiving medical treatment for a
		  service-connected disability.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Compensation Equity Act of
			 2008.
		2.Minimum disability
			 rating for veterans receiving certain medical treatment for a service-connected
			 disabilitySection 1155 of
			 title 38, United States Code, is amended by inserting after the third sentence
			 the following new sentence: For each veteran requiring continuous
			 medication or the use of one or more adaptive devices, such as a hearing aid,
			 prescribed by the Department or other licensed health care provider for
			 treatment of a service-connected disability, the Secretary shall assign a
			 disability rating for such disability of not less than 10
			 percent..
		
